Case 1:18-Cv-10617 Document 1 Filed 11/14/18 Page 1 of 7

UNITED S'I`ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN DOE ,
Civil Action No.
Piaintifi`, ECF CASE
JURY TRIAL DEMANDED
v.
COMPLAINT

COGENT COMMUNICATIONS, lNC.,

Defendant.

 

 

Plaintift` John Doe, by Way of Coniplaint against Defendant Cogent Communications,

Inc., alleges as follows:

NATURE OF THE ACTION
This is an action by an aggrieved individual against his former employer alleging
violations Of New York State and New York City law for a hostile Work environment
JURISDICTION AND VENUE
l. Because the matter in controversy exceeds the sum or vaiue of $75,000,
exclusive of interest and costs, and is between citizens of different states, this Court has subject
matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332.
2. Venue is based on 28 U.S.C. § 139l(b)(l) insofar as Defendant Cogent
Comrnunications, Inc. resides within this Judicial District, and (b)(Z) insofar as a substantial part

of the events giving rise to the within causes of action occurred in this J udicial District.

Case 1:18-cv-10617 Document 1 Filed 11/14/18 Page 2 of 7

3. Pursuant to Section 8-502(c) of the New Yorl< City Administrative Code, prior
to commencing this action, Piaintiff served a copy of this Complaint upon the New York City

Cornrnission on Human Rights and the Corporation Counsel.

PARTIES
4_ Plaintiff John Doel (“Plaintii`t") is an individual residing in North Brunswick,
New Jersey.
5. Upon information and belief, Defendant Cogent Communications, Inc.

(“Cogent”) is a Deiaware corporation which maintains a place of business at 25 Broadway, New
York, New York l(}004 (“Cogent’s New York Ofticc”) and its principal place of business at
2450 N Street NW, Washington, DC 20037.
6. Cogent is an Internet Service Provider Which provides Internet access and data
transport to companies
FACTS COMMON TO ALL COUNTS
7'. From l\/lay 2015 to January 2018, Mr. Doe Worl<ed in Cogent’s New Yorl< Ot`t`lce

as a National Account i\/Ianager.

8. At all times, Mr` Doe’s performance met or exceeded Cogent’s reasonable
expectations
9. In January 2016, l\/Ir. Doe attended a sales conference called the Annual Kicicoft`.

Whiie at a restaurant, Mr. Doe Was approached by his supervisor, Dinesh Sajnani.

 

l Piaintift` has used a fictitious name. Plaintit`t` Will request that the Court permit him to proceed
in this fashion because i) this lawsuit involves a dispute between private parties and concerns
matters that are highly sensitive and of a personal nature; ii) no public interest is furthered by
requiring Piaintifi` to disclose his identity; iii) except in confidential communications With
Cogent, Plaintifi’s identity has thus far been kept confidential and there are no alternative
mechanisms t`or protecting his confidentiality; and iv) permitting Plaintit`f to press his claims
anonymously Will not prejudice Defendant.
2

Case 1:18-cv-10617 Document 1 Filed 11/14/18 Page 3 of 7

l0. Mr. Sajnani proceeded to place his hand down the back of Mr. Doe’s pants and
touch the latter’s rear end.

l l. Mr. Doe protested, saying, “What the hell Was that?"

12. Mr. Sajnani responded, “Next time l wiii use all 4 fingers,” and added a few
other expietives.

13. The aforementioned incident as described in paragraphs 9-12, §1_1@ (“the
January 2016 Incident”) Was not the first occasion that Mr. Sajnani had engaged in inappropriate
behavior. To the contrary, he frequently made inappropriate comments in the workplace

14. Due to this inappropriate behavior, other Cogent employees had complained to
HR regarding Mr. Sajnani.

15. On or about February 4, 2016, Mr. Doe reported the January 2016 lncident in

writing to Cogent’s Director of Human Resources (“Mr. Doe’s HR Compiaint”).

16. Mr. Sajnani’s employment Was not terminated as a result of Mr. Doe’s HR
Compiaint.

17. As a result of Mr. Doe’s HR Complaint, Mr. Sajnani was not suspended

18. As a result of Mr. Doe’s HR Complaint, Mr. Sajnani was not demoted

19. As a result of Mr. Doe’s HR Complaint, Mr. Sajnani’s rate of pay was not
affected

20. As a resuit of Mr. Doe’s HR Complaint, Cogent did not discipline Mr. Sajnani in
any manner.

21. The January 2016 Incident represented the first occasion that Mr. Sajnani had

sexually assaulted a subordinate

Case 1:18-cv-10617 Document 1 Filed 11/14/18 Page 4 of 7

22. Had Mr. Sajnani assaulted a woman, Cogent would have terminated Mr.
Sajnani’s employment or, at a minimum, subjected hirn to greater discipline than it did in
response to the January 2016 lncident.

23, Cogent faiied to keep Mr. Doe’s complaint regarding the January 2016 Incident
confidential As a result, the incident became known throughout the company, which caused Mr.
Doe to become the butt of his colleagues1 jokes.

24. For example, on one occasion during an inter~office move, when an individual
asked why the work location of Mr. Sajnani (and other employees) had been changed, another
individual responded, “Because he put his hand on [Mr. Doe]’s ass.”

25. Due to Cogent’s failure to appropriately discipline Mr. Sajnani, Mr. Doe felt
extremely uncomfortable at work. For example, he Was reluctant to use the men’s room.

26. He also avoided riding in the same elevator, Walking down the same haliway, or
entering the building at the same time as Mr. Sajnani.

27. The many occasions in which he did encounter Mr. Sajnani caused Mr. Doe
anxiety

28. ln or about January 2018, Mr. Doe discontinued his employment with Cogent.

FIRST CAUSE OF ACTION
(Executive Law § 296-Hostile Work Environment)

29. Plaintiff realleges each of the allegations set forth above as if set forth herein at
length.

30. At all times relevant to this matter, Cogent had at least four persons in its
empioy, and therefore qualified as an “empioyer” under the New York Human Rights Law

(“NYSHRL"). s_e§ N.Y. axec. Law § 292(5).

Case 1:18-cv-10617 Document 1 Filed 11/14/18 Page 5 of 7

31. 'l`he January 2016 Incident, as described in paragraphs 9-12, M, Was direct
contact with an intimate body part and therefore constituted one of the most severe forms of
sexual harassment As such, it was severe or pervasive enough so as to alter the conditions of
Mr. Doe’s employment and create an abusive working environment

32. As evidenced by Cogent’s failure to discipline Mr. Sajnani in the same manner as
it would have had he assaulted a woman, as well as the fact that the latter had never previously
assaulted a woman, Mr. Doe was subject to discrimination due to his gender.

33. Due to i) the January 2016 Incident; ii) Cogent’s failure to take appropriate
remedial measures despite being placed on notice of said incident and Mr. Doe’s resulting
discomfort; and iii) the company’s failure to keep Mr. Doe’s complaint confidential and the
resulting ridicule of Mr. Doe (“Cogent’s Actions/lnactions”), Mr. Doe perceived his work
environment to be abusive..

34. Due to Cogent’s Actions/Inactions as set forth in paragraph 33, M, as well as
its failure to appropriately remediate the hostile work environment in the prior two instances
involving Mr. Sajnani (as described in paragraphs 13-14, M), there exists a specific basis
exists for imputing the conduct that created the hostile environment to Cogent.

SECOND CAUSE OF ACTION
(New York City Humau Rights Law-
§ 8-107(a)- Uulawful Discriminatory Practice)

35. Plaintiff realleges each of the allegations set forth above as if set forth herein at

length

36. Under the New York City Human Rights Law (“CHRL”), it is unlawful to subject

an individual to differential treatment of any degree based on a discriminsatory motive.

Case 1:18-cv-10617 Document 1 Filed 11/14/18 Page 6 of 7

37. As evidenced by Cogent’s Actions/Inactions as set forth in paragraph 33, M,
Mr. Doe was treated in a less favorable fashion due to his gender.

38. Cogent’s actions amount to willful or wanton negligence, recklessness, and/or a
conscious disregard of Mr. Doe’s rights

WHEREFORE, Plaintiff John Doe demands that judgment be entered against Defendant
Cogent Cornmunications, lnc. as follows:

l, Against Defendant Cogent Communications, lnc. on the First Cause of Action and that he
be awarded a) compensatory damages including without limitation back pay, front pay,
pension and other lost benefits that she would have received but for defendants’ actions;
b) additional compensatory damages for the emotional distress defendants’ unlawful
conduct has caused plaintiff; c) punitive damages; d) prejudgment interest of 9% as
required under the civil practice law and rules; e) counsel fees and costs; f) such equitable
and injunctive relief as may be appropriate; and g) such other relief as the court deems
just and appropriate under the circumstances.

2, Against Defendant Cogent Cornmunications, lnc. on the Second Cause of Action and that
he be awarded a) compensatory damages including without limitation back pay, front
pay, pension and other lost benefits that she Would have received but for defendants’
actions; b) additional compensatory damages for the emotional distress defendants’
unlawful conduct has caused plaintiff; c) punitive damages; d) prejudgment interest of
9% as required under the civil practice law and rules; e) counsel fees and costs; f) such
equitable and injunctive relief as may be appropriate; and g) such other relief as the court

deems just and appropriate under the circumstances

Case 1:18-cv-10617 Document 1 Filed 11/14/18 Page 7 of 7

JURY DEMAND
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial by
jury on all questions of fact raised.

Dated: Springfield, New Jersey
November l4, 2018

JAVERBAUM WURGAFT HICKS KAHN
WIKSTRGM & SININS, P.C.

By: /s/ Andrew Moskowitz
Andrew M. Moskowitz, Esq.

505 Morris Avenue
Springtield, NJ 07081
(973) 379~4200
amoskowitz@laij.corn

Attorneys for Plaintiff John Doe

